Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on August 24, 2009
(the “Effective Date”), between Catherine Smith (“Executive”) and GameStop Corp.
(the “Company”), each referred to as a “Party” and collectively referred to as
the “Parties.”

1.   Executive’s Position/Duties. During the Term (as defined in Section 2
below), Executive will be employed as the Executive Vice President and Chief
Financial Officer of the Company, and shall have all of the duties and
responsibilities of that position. Executive shall be considered a key employee
of the Company and shall be entitled to all the Company benefits afforded to
each other key employee of the Company. Executive agrees to dedicate all of her
working time during normal working hours (other than during excused absences
such as for illness or vacation), skill and attention to the business of the
Company, agrees to remain loyal to the Company, and not to engage in any conduct
that creates a conflict of interest to, or damages the reputation of, the
Company. Executive shall abide by the Company’s Code of Ethics and Code of
Ethics for Senior Financial Officers, copies of which are attached hereto and
incorporated herein. For the avoidance of doubt, nothing in this Section 1 or
any other provision of this Agreement shall prohibit Executive from serving as a
member of the Board of Directors of up to two publicly traded companies not
engaged in a Competing Business (as defined in Section 10(a) below).

2.         Term of Employment. Unless terminated earlier in accordance with the
provisions of this Agreement, Executive’s employment under this Agreement will
commence on the Effective Date and will continue for a period of three years
(the “Initial Term”) and shall automatically and repeatedly be renewed for
successive one-year periods thereafter (each a “Renewal Term” and together with
the Initial Term, the “Term”), unless either Party has given the other Party
written notice of non-renewal at least six months prior to the expiration of the
Initial Term or any Renewal Term, as the case may be.

3.

Compensation.

(a)       Base Salary. During the Term, the Company shall pay to Executive a
base salary of no less than six hundred thousand dollars ($600,000.00) per year,
as may be adjusted above that amount from time to time, to be paid in accordance
with the Company’s normal payroll policies (“Base Salary”).

 

(b)

Bonuses/Distributions.

(i)        The Company shall pay to Executive a two hundred fifty thousand
dollar ($250,000) cash signing bonus (“Signing Bonus”) on or before the two week
anniversary of the Effective Date.

(ii)       In addition to the Signing Bonus, during the Term, the Company shall
pay to Executive an annual cash bonus for each fiscal year of the Company,
commencing with the fiscal year ending January 29, 2011, based on the formula
and targets established for such fiscal year under and in accordance with the
Company’s Supplemental Compensation Plan as then in effect (the “Bonus Plan”), a
copy of the current version of which is attached hereto





and incorporated herein. Executive may receive additional bonuses at the
discretion of the Board of Directors of the Company (the “Board”). Executive’s
target annual cash bonus under the Bonus Plan for each fiscal year shall be no
less than 100% of the then current Base Salary paid to Executive by the Company
for the applicable fiscal year, with up to an additional 25% of the target
annual cash bonus if the established target is exceeded by a certain percentage,
as provided in the Bonus Plan. For the Company’s fiscal year ending January 30,
2010, Executive shall be entitled to a guaranteed annual cash bonus equal to
100% of Base Salary, which shall be due and payable to Executive by the Company
on or before March 31, 2010 (the “Guaranteed Bonus”).

 

(c)       Benefits. Executive shall be entitled to all benefits, including, but
not limited to, insurance programs (including any individual or group life
insurance program the Company adopts), pension plans and other retirement
benefits, four weeks paid vacation per year (with a year for these purposes
being July 1 to June 30, and with said four-weeks being pro rated for any
partial year of employment during the Term), sick leave, and expense accounts,
in each instance equal to the greater of the benefits afforded other key
management personnel or the amount the Board determines, in each case as and
when eligible under the terms of the applicable benefit plan. To the extent
Executive is not covered by the Company’s medical plan for any of the first 90
days following the Effective Date, the Company shall reimburse Executive for her
COBRA costs, (including all COBRA costs for dependent care coverage) with
respect to any such uncovered period.

(d)       Expenses. The Company shall reimburse Executive for reasonable
out-of-pocket expenses incurred in the performance of her duties hereunder and
in furtherance of the business of the Company, in accordance with the policies
and procedures of the Company. The Company shall also reimburse Executive for
her reasonable legal expenses incurred in connection with the negotiation and
execution of this Agreement. All reimbursements under this paragraph shall be
made promptly after submission to the Company of evidence in reasonable detail
of the incurrence of such expenses.

(e)       Reimbursement of Expenses. Notwithstanding any provision in this
Section 3 to the contrary, no expenses incurred after the Term shall be subject
to reimbursement, except to the extent provided under this Section 3(e). The
amount of expenses eligible for reimbursement during a year shall not affect the
expenses eligible for reimbursement in any other year. Reimbursement of an
eligible expense shall be made in accordance with the Company’s policies and
practices and as otherwise provided herein, provided that in no event shall
reimbursement be made after the last day of the year following the year in which
the expense was incurred. The right to reimbursement is not subject to
liquidation or exchange for another benefit.

(f)        Restricted Stock. On the Effective Date, Executive shall receive a
grant of restricted shares of Company common stock under and in accordance with
the Company’s Incentive Plan then in effect (the “Incentive Plan”), a copy of
the current version of which is attached hereto and incorporated herein,
together with a related grant of cash, with an aggregate value of approximately
$2,000,000, in each case vesting in equal annual installments on the first,
second, and third anniversaries of the Effective Date (subject to employment
with the Company on each of such dates and all other terms of the Incentive
Plan). In addition, each year during the Term, subject to approval each year by
the Compensation Committee of the Board, Executive

 

2





shall receive long-term incentive awards as determined by the Compensation
Committee of the Board with an aggregate value of approximately $2,000,000.

 

4.         Termination of Employment. Executive’s employment with the Company
may be terminated as follows:

(a)       Death. In the event of Executive’s death, Executive’s employment will
be terminated immediately.

(b)       Disability. In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform her duties of Executive Vice President and Chief Financial
Officer under this Agreement and that such disability can reasonably be expected
to continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.

(c)       Termination by the Company for Cause. The Company shall be entitled to
terminate Executive’s employment at any time if it has “Cause,” which shall mean
any of the following: (i) conviction of, or plea of nolo contendere to, a felony
or any crime involving fraud or dishonesty; (ii) willful misconduct that results
in a material and demonstrable damage to the business or reputation of the
Company; (iii) breach by Executive of any of the covenants contained in Sections
8, 10(c), 10(d) or 10(e) below; or (iv) willful refusal by Executive to perform
her obligations under this Agreement or the lawful direction of the Board that
is not the result of Executive’s death, Disability, physical incapacity or
Executive’s termination of this Agreement, and that is not corrected within 30
days following written notice thereof to Executive by the Company, such notice
to state with specificity the nature of the willful refusal.

(d)       Without Cause. Either the Company or Executive may terminate
Executive’s employment at any time without cause upon written notice to the
other Party.

(e)       Termination by Executive with Good Reason. Executive shall be entitled
to terminate her employment within 12 months after any of the following events
(each of which shall constitute “Good Reason”):

 

(i)

a material diminution in Executive’s compensation and benefits;

(ii)       a material diminution in Executive’s authority, duties, or
responsibilities; or

(iii)      a requirement by the Company that as a condition to continued
employment with the Company Executive move to another location of the Company or
any affiliate of the Company and the distance between Executive’s residence and
proposed new job site is at least 50 miles greater than the distance between
Executive’s residence and current job site.

 

3





Notwithstanding the foregoing, Executive shall notify Company in writing if she
believes Good Reason exists. Such notice shall set forth in reasonable detail
why Executive believes Good Reason exists and shall be provided to the Company
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition.

 

(f)        Termination by Executive Following a Change in Control. Following a
Change in Control of the Company, Executive shall be entitled to terminate her
employment within 30 days following the later of the end of the calendar year
within which such Change in Control occurs or the end of the taxable year of the
Company within which such Change in Control occurs (such date, the “CIC
Termination Date”). For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred upon the occurrence of one of the
following events, provided such event constitutes a change in control under
Section 409A of the Code and the regulations and other guidance issued
thereunder:

(i)        Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued thereunder), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes greater than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company;

(ii)       Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued thereunder), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of such Company; or a majority of the individuals
constituting the Board is replaced during any 12-month period by members whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election; or

(iii)      Any one person or more than one person acting as a group (as defined
in accordance with Section 409A of the Code and the regulations and other
guidance issued thereunder), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company or
the value of the assets being disposed of determined without regard to any
liabilities associated with such assets.

5.

Compensation and Benefits Upon Termination.

(a)       If Executive’s employment is terminated by reason of death or
Disability, the Company shall pay Executive’s Base Salary, at the rate then in
effect, and the Guaranteed Bonus (if not previously paid) in accordance with the
payroll policies of the Company, through the date of Executive’s death or
Disability (in the event of Executive’s death, the payments will be made to
Executive’s beneficiaries or legal representatives) and Executive shall not be
entitled to any

 

4





further Base Salary or any applicable bonus, benefits or other compensation for
that year or any future year, except as may be provided in an applicable benefit
plan or program, or to any severance compensation of any kind, nature or amount.

 

(b)       If Executive’s employment is terminated by Executive (i) without Good
Reason or (ii) other than by the CIC Termination Date following a Change in
Control; or by the Company for Cause, the Company will pay to Executive all Base
Salary, at the rate then in effect, through the date of Executive’s termination
of employment and Executive shall not be entitled to any further Base Salary or
any applicable bonus, benefits or other compensation for that year or any future
year, except as may be provided in an applicable benefit plan or program, or to
any severance compensation of any kind, nature or amount.

(c)       If, during the Term, (i) Executive terminates her employment for Good
Reason, provided that such termination is within 12 months following the initial
existence of one or more conditions giving rise to Good Reason; (ii) Executive
terminates her employment by the CIC Termination Date following a Change in
Control; or (iii) the Company terminates Executive’s employment without Cause,
the Company will pay to Executive all amounts otherwise payable under this
Agreement, at the rate then in effect, through the date of Executive’s
termination of employment, and the following paragraphs (i) through (v) shall
apply:

(i)        Base Salary and Payment Schedule. The Company shall pay Executive an
amount equal to the greater of (A) Executive’s Base Salary, at the rate then in
effect, otherwise payable through the end of the Initial Term or the then
current Renewal Term, as the case may be, or (B) Executive’s Base Salary, at the
rate then in effect, for one year. Such payment shall be made to Executive in a
lump sum of cash within 30 days following the date of Executive’s termination of
employment.

(ii)       Bonus. The Company shall pay Executive the Guaranteed Bonus (if not
previously paid) and an amount equal to the average of the Executive’s last
three (or such lesser number if Executive has not received three annual bonuses)
gross annual bonuses (or if Executive has not received any annual bonus prior to
her effective termination date, then the amount of the Guaranteed Bonus shall be
used for purposes of calculating the bonus payable to Executive pursuant to this
Section 5(c)(ii)) multiplied by the greater of (A) one or (B) the number of
years (including any fraction thereof) otherwise remaining through the end of
the Initial Term or the then current Renewal Term, as the case may be. Such
payment shall be made to Executive in a lump sum of cash within 30 days
following the date of Executive’s termination of employment.

(iii)      Medical Benefits. Upon Executive’s termination of employment,
Executive will be eligible to elect individual and dependent continuation group
health and (if applicable) dental coverage, as provided under Section 4980B(f)
of the Code (“COBRA”), for the maximum COBRA coverage period available, subject
to all conditions (including cancellation of coverage upon obtaining duplicate
coverage or Medicare entitlement). If Executive or one or more of Executive’s
covered dependents is eligible for and elects COBRA coverage, then the Company
shall pay the full cost of the COBRA coverage (including the two percent
administrative charge) for the eighteen (18) month period following the date of
Executive’s termination of employment. Executive (or dependents, as applicable)
shall be

 

5





responsible for paying the full cost of the COBRA continuation coverage
(including the two percent administrative charge) after the expiration of
eighteen months following the date of Executive’s termination of employment.

 

(iv)      Vacation. Executive shall be entitled to a payment attributable to
Base Salary, at the rate then in effect, for unused vacation accrued by
Executive as of the date of Executive’s termination of employment. Such payment
shall be made to Executive in a lump sum of cash within 30 days following the
date of Executive’s termination of employment.

(v)       Section 280G Limitation. Notwithstanding anything to the contrary
contained herein, in the case of a termination of employment subject to the
excise tax under Code Section 280G, or any successor provision thereto, the
maximum amount payable pursuant to this Section 5(c) shall be the maximum amount
payable to Executive without triggering an excise tax under Code Section 280G,
or any successor provision thereto. Any amount eliminated or reduced by
application of this subsection to avoid the payment of an excise tax under Code
Section 280G shall be made to payments that do not constitute “deferred
compensation” within the meaning of Code Section 409A.

6.

Stock and Options.

Release of Stock Restrictions. The Company agrees that in the event of
Executive’s death or Disability, or upon the Company’s termination of
Executive’s employment without Cause or Executive’s termination of her
employment for Good Reason or by the CIC Termination Date following a Change in
Control, all restrictions imposed by the Company with respect to all shares of
stock and all stock options issued to Executive during her employment with the
Company shall lapse and be of no further force or effect; provided, however,
that such restrictions shall only lapse and be of no further force or effect to
the extent such lapse shall not effect the character of such stock or stock
options which are intended to qualify for the performance-based compensation
exception to the limitations imposed under Code Section 162(m) as
performance-based compensation on grant within the meaning of Code Section
162(m) and the regulations promulgated thereunder. The Company further agrees
that all shares of stock issued to Executive have been or will be registered
under the Securities Act of 1933, as amended (the “Securities Act”). The Company
further agrees to use all best efforts to deliver to Executive as soon as is
practicable, certificates registered in Executive’s name evidencing all
previously unvested shares, which stock certificates shall contain no
restrictive legend except for those the Securities Act may require.

7.         Specified Employee Determination. Notwithstanding any provision
herein to the contrary, in the event that Executive is determined to be a
specified employee within the meaning of Code Section 409A under the default
provisions established thereunder, for purposes of any payment on termination of
employment under this Agreement, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service (or, if earlier, upon Executive’s death), to
the extent required to avoid any adverse tax consequences under Code Section
409A.

 

6





8.

Confidentiality/Settlement of Existing Rights.

(a)       In order to induce Executive to enter into this Agreement, and in
order to enable Executive to provide services on behalf of the Company, during
the Term, the Company will provide Executive with access to certain trade
secrets and confidential or proprietary information belonging to the Company,
which may include, but is not limited to, the identities, customs, and
preferences of the Company’s existing and prospective, customers, tenants or
vendors; the identities and skills of the Company’s employees; the Company’s
methods, procedures, analytical techniques, and models used in providing
products and services, and in pricing or estimating the cost of such products
and services; financial data, business and marketing plans, projections, and
strategies; customer, tenant and vendor lists and data; training manuals, policy
manuals, and quality control manuals; software programs and information systems;
and other information relating to the development, marketing, and provision of
the Company’s products, services, and systems (i.e. “Confidential Information”).
Executive acknowledges that this Confidential Information constitutes valuable,
special and unique property of the Company.

(b)       Executive agrees that, except as may be necessary in the ordinary
course of performing her duties under this Agreement, Executive shall not,
without prior express written consent of the Company (i) use such Confidential
Information for Executive’s own benefit or for the benefit of another, or (ii)
disclose, directly or indirectly, such Confidential Information to any Person
(except for authorized personnel of the Company) at any time prior or subsequent
to the termination or expiration of this Agreement.

(c)       By this Agreement, the Company is providing Executive with rights that
Executive did not previously have. In exchange for the foregoing and the
additional terms in this Agreement, Executive agrees that all Confidential
Information Executive developed or received during employment with the Company
and all goodwill Executive developed with the Company’s, customers, and other
business contacts during employment with the Company is the exclusive property
of the Company, and Executive will use the Confidential Information only for the
benefit of the Company. Executive expressly waives any claim that she should be
able to use customer goodwill, specialized Company training she received, or
Confidential Information that Executive developed or received while working for
the Company for the benefit of any Person engaged in a Competing Business.

9.         Return of Company Property. Executive acknowledges that all
memoranda, notes, correspondence, databases, discs, records, reports, manuals,
books, papers, letters, CD Roms, keys, passwords and access codes,
customer/vendor/supplier profile data, contracts, orders, lists, software
programs, information, records, and other documentation (whether in draft or
final form) relating to the Company’s business, and all other documents
containing Confidential Information any representative of the Company furnishes
to Executive or Executive otherwise acquires or develops in connection with her
association with the Company (collectively, “Recipient Materials”) shall at all
times be the property of the Company. Promptly after the termination of her
relationship with the Company, Executive promises to return to the Company any
Recipient Materials that are in her possession, custody or control, regardless
of whether such Recipient Materials are located in Executive’s office,
automobile, or home, or on Executive’s business or personal computers. Executive
also shall authorize and permit the Company to inspect all computer drives
Executive uses or maintains during her employment at the Company

 

7





and, if necessary, to permit the Company to delete any Recipient Materials
contained on such drives.

 

10.       Protective Covenants. Executive agrees that the following covenants
are reasonable and necessary agreements for the protection of the business
interests covered in the fully enforceable, ancillary agreements set forth in
this Agreement:

(a)       Definitions. “Competing Business” means any Person whose principal
business is video game specialty retail, movie and video game rentals, and/or
consumer electronics retail, provided that in the case of consumer electronics
retail, such Person has annual video game sales (including sales of video game
hardware, software and accessories) for its most recently completed fiscal year
of at least $1,000,000,000 in the United States or at least $500,000,000 outside
of the United States.

(b)       No Interference with Employee/Independent Contractor Relationships.
Executive agrees that, through the latter of (i) the expiration (but not earlier
termination) of the Initial Term (or the then current Renewal Term) or (ii) one
year after Executive’s employment with the Company ceases, Executive will not,
either directly or indirectly, participate in recruiting or hiring away any
employees or independent contractors of the Company, or encourage or induce any
agents, employees, independent contractors, or investors of the Company to
terminate their relationship with the Company, unless given the prior written
consent of the Board to do so.

(c)       No Interference with Client/Customer Relationships. Executive agrees
that, through the latter of (i) the expiration (but not earlier termination) of
the Initial Term (or the then current Renewal Term) of this Agreement or (ii)
one year after Executive’s employment with the Company ceases, Executive will
not induce or attempt to induce any customer of the Company to diminish,
curtail, divert, or cancel its business relationship with the Company. The
restrictions set forth in this paragraph shall apply worldwide, which the
Parties stipulate is a reasonable geographic area because of the scope of the
Company’s operations and Executive’s activities.

(d)       No Unfair Competition. Executive agrees that, through the latter of
(i) the expiration (but not earlier termination) of the Initial Term (or the
then current Renewal Term) or (ii) one year after Executive’s employment with
the Company ceases, Executive will not participate in, work for or assist a
Competing Business in any capacity (as owner, employee, consultant, contractor,
officer, director, lender, investor, agent, or otherwise), unless given the
prior written consent of the Board to do so. The restrictions set forth in this
paragraph shall apply worldwide, which the Parties stipulate is a reasonable
geographic area because of the scope of the Company’s operations and Executive’s
activities. This paragraph creates a narrowly-tailored advance approval
requirement in order to avoid unfair competition and irreparable harm to the
Company and is not intended to be a general restraint from engaging in a lawful
profession or a general covenant against competition, and is ancillary to the
Company’s agreement contained herein to employ Executive for a definite term.
Nothing herein will prohibit ownership of less than 5% of the publicly traded
capital stock of a corporation so long as this is not a controlling interest, or
ownership of mutual fund investments. Executive acknowledges and agrees that
this subsection (d) is reasonable and necessary to protect the trade secrets,
confidential information and goodwill of the Company.

 

8





(e)       Remedies. In the event of breach or threatened breach by Executive of
any provision of Section 10 hereof, the Company shall be entitled to (i)
injunctive relief by temporary restraining order, temporary injunction, and/or
permanent injunction, (ii) recovery of all attorneys’ fees and costs the Company
incurs in obtaining such relief, and (iii) any other legal and equitable relief
to which the Company may be entitled, including, without limitation, all
monetary damages that the Company may incur as a result of said breach or
threatened breach, in each case without the necessity of posting any bond. The
Company may pursue any remedy available, including, but not limited to,
declaratory relief, concurrently or consecutively in any order as to any breach
or threatened breach, and the pursuit of one such remedy at any time will not be
deemed an election of remedies or waiver of the right to pursue any other
remedy.

(f)        Early Resolution Conference. This Agreement is understood to be clear
and enforceable as written and is executed by both Parties on that basis.
However, should Executive later challenge any provision as unclear,
unenforceable, or inapplicable to any competitive activity in which Executive
intends to engage, Executive will first notify the Company in writing and meet
with a Company representative and a neutral mediator (if the Company elects to
retain one at its expense) to discuss resolution of any disputes between the
Parties. Executive will provide this notification at least 14 days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a questioned restriction.
The failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. If the Parties participate in
early resolution conference on the terms described above, all rights of both
Parties will be preserved, even if no agreement is reached in the conference.

11.       Merger or Acquisition Disposition and Assignment. In the event the
Company should consolidate, or merge into another entity, or transfer all or
substantially all of its assets, capital stock or operations to another Person,
or divide its assets or operations among a number of entities, this Agreement
shall continue in full force and effect with regard to the surviving or
purchasing entity or entities and the Company may assign this Agreement if
necessary to achieve this purpose. Executive’s obligations under this Agreement
are personal in nature and Executive may not assign this Agreement to another
Person.

12.       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or on the date deposited in a
receptacle maintained by the United States Postal Service for such purpose,
postage prepaid, by certified mail, return receipt requested, or by express mail
or overnight courier, addressed to the address indicated under the signature
block for that Party provided below. Either Party may designate a different
address by providing written notice of a new address to the other Party.

13.       Severability. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable by a court of competent
jurisdiction, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal, or unenforceable had not been contained herein. In making any
such determination, the determining court shall deem any such provision to be
modified so as to give it the maximum effect permitted by applicable law.

 

9





14.       Waiver, Construction and Modification. The waiver by any Party hereto
of a breach of any provision of this Agreement shall not operate as a waiver of
any subsequent breach by any Party. This Agreement may not be modified except by
written agreement of the Parties hereto.

15.       Governing Law and Venue. It is the intention of the Parties that the
laws of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the Parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the Parties on any claims or disputes under this
Agreement is Dallas County, Texas.

16.       Representation of Executive. Executive hereby represents and warrants
to the Company that Executive has not previously assumed any obligations that
would prevent her from engaging in full employment with the Company, or that
Executive could violate in the ordinary course of her duties for the Company.
Further, Executive hereby represents and warrants to the Company that Executive
has not previously assumed any obligations that are inconsistent with those
contained in this Agreement, and that she will not use, disclose, or otherwise
rely upon any confidential information or trade secrets derived from any
previous employment, if Executive has any, in the performance of her duties on
behalf of the Company. Further, Executive acknowledges that she has read this
Agreement, has had a reasonable opportunity to consider this Agreement and to
seek legal counsel, and after such review, Executive stipulates that her
promises in this Agreement are not greater than necessary for the protection of
the Company’s goodwill and other legitimate business interests and do not create
undue hardship for Executive.

17.       Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as the Company determines in its sole reasonable discretion are required
to be withheld pursuant to any applicable law or regulation.

18.       Compliance with Code Section 409A. All provisions of this Agreement
shall be interpreted in a manner consistent with Code Section 409A and the
regulations and other guidance promulgated thereunder. Notwithstanding the
preceding, the Company makes no representations concerning the tax consequences
of Executive’s participation in this Agreement under Code Section 409A or any
other federal, state or local tax law. Executive’s tax consequences will depend,
in part, upon the application of relevant tax law, including Code Section 409A,
to the relevant facts and circumstances.

19.       Complete Agreement. This Agreement contains the complete agreement
concerning the employment arrangement between Executive and the Company and any
of its subsidiaries or affiliates and will supersede all other agreements
between such parties as to such subject matter. The Parties agree that neither
of them has made any representations concerning the subject matter of this
Agreement except such representations as are specifically set forth herein. The
Parties agree that, except as this Agreement otherwise specifies, this Agreement
supersedes any other agreement that may now exist that may apply to Executive
regarding employment, compensation, bonus, severance or retention benefits, that
any such agreement is hereby

 

10





terminated with respect to Executive and that none of the Company nor any
subsidiary or affiliate of the Company will have any liability or obligation to
Executive, her heirs, successors or beneficiaries with respect to the existence
or termination of any such agreement, notwithstanding their terms.

 

20.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company, its successors, legal representatives and
assigns, and upon Executive, her heirs, executors, administrators and
representatives. It is specifically agreed that upon the occurrence of any of
the events specified in Section 11 above, the provisions of this Employment
Agreement shall be binding upon and inure to the benefit of and be assumed by
any surviving or resulting Person or any such Person to which such assets or
capital stock shall be transferred.

21.       Captions. The Section and other headings used in this Agreement are
for the convenience of the Parties only, are not substantive and shall not
affect the meaning or interpretation of any provision of this Agreement.

22.       Counterparts. This Agreement may be signed in counterparts, which
together shall constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

11





IN WITNESS WHEREOF, the Parties agree to each of the foregoing terms.

EXECUTIVE:

 

 

 

 

 

/s/ Catherine Smith

 

Catherine Smith

 

 

 

Address:

2101 Durango Court

Southlake, TX 76092

 

 

 

THE COMPANY:

 

 

 

GAMESTOP CORP.

 

 

 

 

 

By:

/s/ Daniel A. DeMatteo

 

Name

Daniel A. DeMatteo

 

Title:

Chief Executive Officer

 

 

 

 

Address:

625 Westport Parkway

Grapevine, TX 76051

 

 

 

12

 

 